Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Bita Loghman, who has been disciplined in the State of California, is suspended from the practice of law for 90 days in the State of Illinois. Suspension effective December 13, 2005. Respondent Bita Loghman shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension.